DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD# 21-001
RE: Additional Guidance on State
Directed Payments in Medicaid Managed
Care
January 8, 2021
Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) Medicaid managed care regulations at 42
C.F.R. Part 438 govern how states may direct plan expenditures in connection with
implementing delivery system and provider payment initiatives under Medicaid managed care
contracts, including those with managed care organizations (MCOs), prepaid inpatient health
plans (PIHPs), and prepaid ambulatory health plans (PAHPs), herein referred to as managed care
plans. These types of payment arrangements permit states to direct specific payments made by
managed care plans to providers under certain circumstances and can assist states in furthering
the goals and priorities of their Medicaid programs.
In November 2017, CMS published guidance, a related appendix with examples, and a preprint
for states to obtain approval of state directed payments under 42 C.F.R. § 438.6(c). In May 2020,
CMS also published guidance on managed care flexibilities to respond to the COVID-19 public
health emergency. Overall, CMS has reviewed and approved more than 450 state directed
payment arrangements since this part of the regulation took effect beginning with contract rating
periods on or after July 1, 2017. Based on our reviews, CMS believes additional guidance is
needed to:
•
•
•

Clarify existing policy and alleviate burden faced by states by proactively addressing
common questions that arise during the preprint review;
Enhance program integrity in the use of state directed payments; and
Remind states of the quality-related requirements that must be met to secure CMS
approval.

To this end, this State Medicaid Director Letter (SMDL) provides guidance on the broader policy
regarding state directed payments, clarifies what is considered a state directed payment, and
provides additional clarification on the federal requirements for state directed payments. 1

1

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

Page 2 – State Medicaid Director

Contract Requirements Considered to be State Directed Payments
In general, states are not permitted to direct the expenditures of a Medicaid managed care plan
under the contract between the state and the plan or to make payments to providers for services
covered under the contract between the state and the plan (42 C.F.R. §§ 438.6 and 438.60).
Under the 2016 Medicaid and CHIP Managed Care Final Rule 2, CMS permits only the following
exceptions that allow states to make payments directly to providers or direct managed care plan
expenditures for plan-covered services:
-

State directed payments that comply with the requirements at 42 C.F.R. § 438.6(c);
Payments by the state to providers required by a specific provision of Title XIX or in
another regulation implementing a Title XIX provision; and
Permissible pass-through payments that comply with the requirements of 42 C.F.R. §
438.6(d).

For state directed payments, 42 C.F.R. § 438.6(c) specifies the ways states may set parameters on
how expenditures under managed care contracts are made by managed care plans to assist states
in achieving their overall objectives for delivery system and payment reform and performance
improvement. These permissible state directed payments may include: value-based purchasing
models, multi-payer or Medicaid-specific delivery system reform or performance improvement
initiatives, or fee schedule requirements for provider reimbursement (e.g., minimum fee
schedules, maximum fee schedules, and uniform increases). These categories are not mutually
exclusive.
In the November 2017 CMCS Informational Bulletin (CIB), we noted instances when states may
include general contract requirements for provider payments that would not be subject to
approval under 42 C.F.R. § 438.6(c). CMS also noted these contract requirements would not be
state directed payments under our interpretation of the regulation as long as the state is not
mandating a specific payment methodology or amounts under the contract. In addition, CMS
noted that when the provider payment is tied to the utilization and delivery of a specific service
or benefit provided to a specific enrollee under the contract, such payments are not pass-through
payments as defined in 42 C.F.R. § 438.6(a) and not subject to the requirements under 42 C.F.R.
§ 438.6(d). In particular, the November 2017 CIB described two scenarios:
First scenario: States contractually implementing a general requirement for managed care
plans to utilize value-based purchasing or alternative payment arrangements when the state
does not mandate a specific payment methodology and managed care plans retain the
discretion to negotiate with network providers the specific terms for the amount, timing, and
mechanism of such value-based purchasing or alternative payment arrangements. An
example of this would be when a state implements a general contract requirement for
managed care plans to make 20 percent of their provider payments as value-based purchasing
payments.

2

Medicaid and Children’s Health Insurance Program (CHIP) Programs; Medicaid Managed Care, CHIP Delivered
in Managed Care, and Revisions Related to Third Party Liability; Final Rule, 81 Fed. Reg. 27498 (May 6, 2016)
(available at: https://www federalregister.gov/documents/2016/05/06/2016-09581/medicaid-and-childrens-healthinsurance-program-chip-programs-medicaid-managed-care-chip-delivered).

Page 3 – State Medicaid Director

Second scenario: States contractually implementing a general requirement for the managed
care plans to increase provider reimbursement for covered services provided to Medicaid
beneficiaries covered under the contract, as long as the state is not mandating a specific
payment methodology or amounts and managed care plans retain discretion for the amount,
timing, and mechanism for making such provider payments. An example of this would be
when a state implements a general requirement for managed care plans to increase their
overall rates for primary care services provided to all Medicaid enrollees covered under the
contract.
When CMS published that guidance, we believed that both types of general contract
requirements for provider payments left sufficient discretion to plans and maintained the link
between payments and delivery of services under the contract. We believed that these types of
contract requirements would not trigger the prohibition and limits in 42 C.F.R. § 438.6(c) and
that the general contract requirements maintained the link between payment and delivery of
services under the contract as to not trigger the prohibition and limits in 42 C.F.R. § 438.6(d) on
pass-through payments. As CMS has continued to review managed care contracts and rate
certifications since the publication of the November 2017 CIB, general contract requirements
described in the first scenario seem to continue to leave sufficient discretion to plans by
including minimal direction from the state and link payments to the delivery of services under
the contract such that prohibitions and limits under 42 C.F.R. §§ 438.6(c) and 438.6(d) are not
triggered.
However, CMS has grown concerned that the November 2017 sub-regulatory guidance created
an unintentional loophole in regulatory oversight in relation to general contract requirements
described in the second scenario that require managed care plans to increase provider
reimbursement for covered services. For example, some states are including general contract
requirements for provider payments that require an additional amount be added to the contracted
payment rates for a specific service (e.g., hospital services) but without any further
accountability to ensure that the additional funding included in the rate certification is linked to a
specific service or benefit provided to a specific enrollee covered under the contract (see the
definition of pass-through payment in 42 C.F.R. § 438.6(a)).
CMS is concerned that vague contract requirements, particularly when significant amounts of
funding are being added to the rates and rate certification(s) as part of the actuarially sound
capitation rate, do not provide sufficient accountability to ensure that the additional funding will
be used to pay for specific services provided to specific enrollees covered under the contract.
Additionally, such vague contract requirements do not provide sufficient accountability for the
substantial increase in funding and circumvent the intent of the 2016 Medicaid and CHIP
Managed Care Final Rule and the subsequent 2017 Pass-Through Payment Final Rule 3 to
improve the fiscal integrity of the program and ensure the actuarial soundness of all capitation
rates. As stated in the preamble of the 2016 Medicaid and CHIP Managed Care Final Rule, “[w]e
believe that the statutory requirement that capitation payments to managed care plans be
3

Medicaid Program; The Use of New or Increased Pass-Through Payments in Medicaid Managed Care Delivery
Systems; Final Rule; 82 Fed. Reg. 5415 (January 18, 2017) (available at:
https://www.federalregister.gov/documents/2017/01/18/2017-00916/medicaid-program-the-use-of-new-orincreased-pass-through-payments-in-medicaid-managed-care-delivery).

Page 4 – State Medicaid Director

actuarially sound requires that payments under the managed care contract align with the
provision of services to beneficiaries covered under the contract. … In our review of managed
care capitation rates, we have found pass-through payments being directed to specific providers
that are generally not directly linked to delivered services or the outcomes of those services.
These pass-through payments are not consistent with actuarially sound rates and do not tie
provider payments with the provision of services.” We further explained that “[a]s a whole, §
438.6(c) maintains the MCO’s, PIHP’s, or PAHP’s ability to fully utilize the payment under that
contract for the delivery and quality of services by limiting states’ ability to require payments
that are not directly associated with services delivered to enrollees covered under the contract.” 4
In light of these concerns, CMS has reconsidered the previously published guidance to realign
our implementation of the regulation with the original intention of the 2016 Medicaid and CHIP
Managed Care Final Rule and the 2017 Pass-Through Payment Final Rule. If the state includes a
general contract requirement for provider payment that provides for or adds an amount to the
contracted payment rates but the provider payments are not clearly and directly tied specifically
to the utilization and delivery of a specific service or benefit provided to a specific enrollee under
the contract, such contract requirements must be modified to comply with either 42 C.F.R. §
438.6(c) or (d). Absent modification of such contract requirements to comply with 42 C.F.R. §
438.6(c) or (d), we would consider such contract requirements out of compliance with federal
regulations. This interpretation is consistent with the intent of the 2016 Medicaid and CHIP
Managed Care Final Rule and will ensure federal regulatory oversight of managed care
payments. Therefore, when a state includes a contract or payment requirement, even if vague or
that leaves some discretion to the managed care plan, to control or direct payment to providers or
adds any amount to the contracted payment rates which is considered in calculating the
actuarially sound capitation rate, CMS will require compliance with 42 C.F.R. § 438.6(c) or (d).
Moving forward, CMS will continue to monitor contract requirements described in the first
scenario in light of the concerns raised with contract requirements in the second scenario.
To allow states time to amend their existing contract requirements, CMS will begin applying the
regulation consistent with this guidance for contract rating periods that begin on or after July 1,
2021.
Basing Payment on the Utilization and Delivery of Services
State directed payments must be based on the delivery and utilization of services to Medicaid
beneficiaries covered under the contract. CMS further clarifies that state directed payments need
to be conditioned on the delivery and utilization of services covered under the contract for the
applicable rating period. Therefore, state directed payments must be tied to utilization and
delivery of services covered under the contract during the corresponding contract rating period;
payment cannot be based solely on historical utilization. To be clear, in capitation rate
development, states can use historical data to inform the rate that will be paid to managed care
plans for services under the contract rating period; however, payment to providers must be made
based on the delivery and utilization of covered services rendered to Medicaid beneficiaries
during the applicable rating period.

4

81 Fed. Reg. at 27587-89.

Page 5 – State Medicaid Director

In addition, CMS clarifies that the prior approval of a state directed payment under 42 C.F.R. §
438.6(c) provides authority for states to include such contract requirements directing a plan’s
expenditures in their managed care contract(s) and in the related rate certification(s), but it does
not provide authority for a new benefit or service. States must have authority either as part of the
state plan or through some other Medicaid authority (e.g., section 1115 demonstration, section
1915(c) waiver, etc.) to require their plans to cover the benefit or service linked to the state
directed payment.
Prior Approval of State Directed Payments
Effective December 14, 2020, 42 C.F.R. § 438.6(c)(2) requires contract arrangements that direct
the managed care plan’s expenditures under § 438.6(c)(1)(i) and (ii) and (c)(1)(iii)(B) through
(D) to have written approval from CMS prior to implementation. 5 Therefore, states must obtain
written approval of state directed payments before approval of the corresponding Medicaid
managed care contract(s) and rate certification(s). The regulation does not permit states to add
new state directed payments for rating periods that have ended.
CMS remains committed to ensuring a timely review of state directed payment preprints. To help
expedite the review process for state managed care contract(s) and rate certification(s), CMS
strongly recommends that states submit preprints for state directed payments to CMS at least 90
calendar days in advance of the start of the rating period that includes the state directed payment.
States should submit the preprint(s) to the following new mailbox:
StateDirectedPayment@cms.hhs.gov to ensure proper processing.
If a state has concerns or questions about a state directed payment (e.g., the state directed
payment is new), CMS encourages seeking technical assistance prior to incorporating such
directed payments into contract(s) and rate certification(s); such actions can help to facilitate the
subsequent review of Medicaid managed care contract(s) and rate certification(s).
State Directed Payment Levels
All contract arrangements that direct an MCO's, PIHP's, or PAHP's expenditures under 42 C.F.R.
§ 438.6(c)(1)(i) through (iii) must be developed in accordance with 42 C.F.R. § 438.4, the
standards specified in 42 C.F.R. § 438.5, and generally accepted actuarial principles and
practices. Under the definition in 42 C.F.R. § 438.4, actuarially sound capitation rates are
“projected to provide for all reasonable, appropriate, and attainable costs that are required under
the terms of the contract and for the operation of the MCO, PIHP, or PAHP for the time period
and the population covered under the terms of the contract.”
As part of ensuring that the final capitation rates paid to the plan are reasonable, appropriate, and
attainable for the populations to be covered and the services to be furnished under the contract,
as well as adequate to ensure access to care, CMS has required states to demonstrate that the
state directed payments result in provider payment rates that are reasonable, appropriate, and
5

Prior to December 14, 2020, 42 C.F.R. § 438.6(c)(2) required contract arrangements that direct the managed care
plan’s expenditures under § 438.6(c)(1)(i) through (iii) to have prior written approval. The regulation was amended
by the Medicaid Program; Medicaid and Children’s Health Insurance Program (CHIP) Managed Care Final Rule,
which appeared in the Federal Register on November 13, 2020. (85 FR 72754).

Page 6 – State Medicaid Director

attainable as part of the review of the preprint. To do this, CMS has required an analysis from
states to understand the relative effect of the directed payment on reimbursement for each service
type and each provider class receiving the state directed payment(s). Specifically, this analysis
must provide the average base rate paid by plans to providers absent the impact of state directed
payments, the effect each state directed payment(s) has on reimbursement for the service type(s),
and any additional effects of permissible pass-through payments on reimbursement using a
standardized measure (e.g., as a percent of Medicare or the Medicaid state plan rate). This
analysis must be specific to each service type included in the state directed payment and specific
to each provider class identified. For example, if a state directed payment provides a uniform
increase for inpatient and outpatient hospital services with two provider classes (rural hospitals
and non-rural hospitals), then states must provide CMS the following information:

Provider Class

Average
Base Rate
Paid by
Plans

Effect on Total Reimbursement
(as a Percent of Medicare or Another Standardized
Measure)
Effect of Any
Effect of State
Effect of Any
Other State
Directed
Pass-Through
Directed
Payment
Payments
Payments

Rural Hospitals – Inpatient
Services
Rural Hospitals – Outpatient
Services
Non-Rural Hospitals –
Inpatient Services
Non-Rural Hospitals –
Outpatient Services
To ensure appropriate oversight and prudent program management, CMS has initiated a review
of state directed payments and may issue future guidance and/or rulemaking based on the
findings of this evaluation. This review was initiated based on our experience reviewing state
requests for state directed payments, as we have seen proposals for significant changes to
provider reimbursement, which may in turn have an impact on program expenditures.
Provider Class Definition
State directed payments are required under 42 C.F.R. § 438.6(c)(2)(ii)(B) to direct expenditures
equally, using the same terms of performance, for a class of providers providing the service
under the contract. As stated in the May 2020 CIB, historically, CMS has deferred to states in
defining the provider class for purposes of state directed payment arrangements, as long as the
provider class is reasonable and identifiable, such as the provider class being defined in the
state’s Medicaid State Plan.
Regardless of how a state defines the provider class, the same terms of performance must be
applied to all providers that are in that provider class. To clarify, this requirement does not
require that each provider that meets the provider class definition earns the same total dollars for
the delivery of services. If a state directed payment arrangement is a fee schedule requirement,

Page 7 – State Medicaid Director

the fee schedule requirement would need to apply to the services provided by all providers that
meet the class definition; however, the final amount earned by the provider would depend on the
number of services provided.
For quality-based or value-based purchasing payments under 42 C.F.R. § 438.6(c)(1)(i) and (ii),
the state directed payment arrangement would need to have the same terms of performance for
all of the providers that are in the provider class. For example, for a state directed payment
arrangement that was a pay for performance initiative, the same metrics and
thresholds/benchmarks for earning the payment would apply to all the providers in the class. The
amount each provider would earn would be based on each provider’s individual performance.
Regardless of arrangement, the regulations at 42 C.F.R. § 438.6(c)(2)(ii)(E) require that the
payments cannot be conditioned upon the provider entering into or adhering to
intergovernmental transfer agreements. Additionally, states must provide an analysis of the
reimbursement level with sufficient detail for CMS to understand the relative effect of the
directed payment on total reimbursement for each service and each provider class receiving the
state directed payment(s). This analysis will need to be specific to the provider class(es) defined
in the state directed payment preprint. For example, if the state defined the provider class for a
state directed payment as primary care physicians, the analysis of the reimbursement levels
would need to be specific to primary care physicians; it should not include all physicians
(primary care and specialty physicians).
Incorporation of State Directed Payments into Capitation Rates
All state directed payments must be incorporated into all applicable managed care contract(s)
and described in all applicable rate certification(s) as noted in 42 C.F.R. § 438.7(b)(6). As part of
the 2020-2021 Medicaid Managed Care Rate Development Guide, CMS provided guidance on
two ways that states could incorporate state directed payments – either through adjustments to
the base capitation rates as an adjustment to the rate or through a separate payment term. 6 The
rate guide describes the documentation requirements for each option. Incorporating state directed
payments as adjustments to the base capitation rates is consistent with the nature of risk-based
managed care. Most states adopting minimum or maximum fee schedules incorporate these
directed payments through adjustments to the base capitation rates. However, there are an
increasing number of states that are now incorporating directed payments into their rate
certification(s) through separate payment terms.
As CMS has reviewed state directed payments and the related rate certifications, CMS has
identified a number of concerns around the use of separate payment terms. Frequently, while
there is risk for the providers, there is often little or no risk for the plans related to the directed
payment, which is contrary to the nature of risk-based managed care. This can also result in
perverse incentives for plans that can result in shifting utilization to providers in ways that are
not consistent with Medicaid program goals. To further enhance program integrity and financial
oversight of state directed payments, CMS intends to require additional documentation and

6

This guidance has appeared in the Medicaid Managed Care Rate Development Guide for rating periods starting
between July 1, 2019 and June 30, 2021. Medicaid Managed Care Rate Development Guides for every rating period
are located at: https://www.medicaid.gov/medicaid/managed-care/guidance/rate-review-and-rate-guides/index html.

Page 8 – State Medicaid Director

justification from states as to their rationale for incorporating state directed payments through
means other than adjustments to the base capitation rates as part of the preprint review.
Please note that CMS can provide technical assistance if a state has questions or concerns about
how to include the impact of the payment arrangement in their Medicaid managed care rate
certification(s). We also encourage states to consult the latest Medicaid Managed Care Rate
Development Guide.
Financing of State Directed Payments
States can use permissible funding sources, including intergovernmental transfers and provider
taxes that comply with federal statute and regulations to fund the non-federal share of state
directed payments. Guidance provided in this SMDL is not intended to change this policy.
However, approval of a state directed payment does not constitute approval of the financing
mechanism for the non-federal share. States will need to work with the appropriate CMS staff to
obtain the necessary approvals of a financing mechanism. Certain financing requirements in
statute and regulation are applicable across the Medicaid program irrespective of the delivery
system or program (that is, fee-for-service, managed care, state directed payments,
demonstration authorities, etc.). Such requirements include, but are not limited to, limitations on
financing of the non-federal share applicable to health care-related taxes, bona fide provider
related donations, and intergovernmental transfers.
For states that are using intergovernmental transfers to fund, in part or in whole, the non-federal
share of a state directed payment, 42 C.F.R. § 438.6(c)(2)(ii)(E) requires that states demonstrate
in writing (except for minimum fee schedules using State plan approved rates) that the
arrangement does not condition provider participation in contract arrangements that use state
directed payments (that is, the contract and payment arrangements described in § 438.6(c)(1)(i)
through (iii)) upon the provider entering into or adhering to intergovernmental transfer
agreements. 7 To clarify, states can use intergovernmental transfers to fund the non-federal share
of a state directed payment; however, states cannot limit either the provider’s ability to
participate in state directed payments or the amount the provider is eligible to obtain through the
state directed payment based on the provider’s participation in or adherence to an
intergovernmental transfer. Similarly, provider classes cannot be defined or tailored to only
include providers that provide intergovernmental transfers. If the provider meets the criteria for
the provider class, the provider must be eligible to participate in the state directed payment
arrangement regardless of whether the provider participates in any intergovernmental transfer
agreements.

7

Prior to December 14, 2020, 42 C.F.R. § 438.6(c)(2) required contract arrangements that direct the managed care
plan’s expenditures under § 438.6(c)(1)(i) through (iii) to have prior written approval. The regulation was amended
by the Medicaid Program; Medicaid and Children’s Health Insurance Program (CHIP) Managed Care Final Rule,
which appeared in the Federal Register on November 13, 2020 (85 FR 72754). Specifically, minimum fee schedules
for network providers that provide a particular service under the contract using State plan approved rates as
described in 42. C.F.R. § 438.6(c)(1)(iii)(A) do not have to obtain written approval prior to implementation though
they still need to comply with the regulatory requirements for state directed payments as described in 42 C.F.R. §
438.6(c).

Page 9 – State Medicaid Director

Quality and Accountability
42 C.F.R. § 438.6(c)(2) requires that directed payments be directly linked to quality
improvement. Specifically, the regulations set forth the following three requirements that states
must meet in order to receive CMS approval for their directed payment proposals:
(1) Each directed payment must be expected to advance at least one of the goals and
objectives in the state’s managed care quality strategy (QS) 8;
(2) Each directed payment must have an evaluation plan to measure the degree to which the
arrangement advances at least one of the quality strategy goal(s) and objective(s) 9; and
(3) For states electing to direct managed care plans to implement a value-based or delivery
system reform payment arrangement, the directed payments must use a common set of
performance measures across all payers and providers participating in the reform or
improvement initiative. 10
The November 2017 CIB provided further guidance on the quality requirements for state
directed payment proposals. That CIB specified that the preprint should also include: the
identification of performance criteria which can be used to assess progress on the specified
goal(s) and objective(s); baseline data for performance measure(s); and improvement targets for
performance measure(s). The November 2017 CIB also recommended that states look to
measures already being collected, or that are widely available, and provided links to the
Medicaid and CHIP Adult and Child Core Sets as well as other commonly used measure sets 11.
To facilitate the evaluation of state directed payment arrangements, the November 2017 CIB also
suggested several ways that states may leverage activities they may already be undertaking, such
as External Quality Reviews (EQRs), the use of consumer or provider surveys, or monitoring
whether performance improves on key quality measures, in order to fulfill the evaluation
requirement.
CMS is available to provide technical assistance to states for any of the quality requirements of
directed payments.
Revised Preprint
To make submission of state directed payment preprints easier, more comprehensive, and to
reduce processing time, CMS is releasing a revised preprint to be used for all state directed
payment requests for contract rating periods that begin on or after July 1, 2021. Under 42 C.F.R
§ 438.6(c)(2), contract arrangements that direct the MCO's, PIHP's, or PAHP's expenditures

8

42 C.F.R. § 438.6(c)(2)(ii)(C)
42 C.F.R. § 438.6(c)(2)(ii)(D)
10
42 C.F.R. § 438.6(c)(2)(iii)(B)
11
Examples of measure sets in wide use across Medicaid programs include the Medicaid and CHIP Child Core Set
(https://www medicaid.gov/medicaid/quality-of-care/performance-measurement/adult-and-child-health-care-qualitymeasures/child-core-set/index.html ), the Medicaid Adult Core Set (https://www medicaid.gov/medicaid/quality-ofcare/performance-measurement/adult-and-child-health-care-quality-measures/adult-core-set/index.html#CoreSet),
the Medicaid Health Homes Core Set (https://www medicaid.gov/state-resource-center/medicaid-state-technicalassistance/health-home-information-resource-center/quality-reporting/index html), and the Core Quality Measure
Collaborative sets (https://www.cms.gov/Medicare/Quality-Initiatives-Patient-AssessmentInstruments/QualityMeasures/Core-Measures.html).
9

Page 10 – State Medicaid Director

under paragraphs (c)(1)(i) and (ii) and (c)(1)(iii)(B) through (D) 12 must have written approval
from CMS prior to implementation and before approval of the corresponding managed care
contract(s) and rate certification(s). The revised preprint implements the prior approval process
and must be completed, submitted to, and approved by CMS before implementing any of the
specific payment arrangements described in 42 C.F.R § 438.6(c)(1)(i) and (ii) and (c)(1)(iii)(B)
through (D). States may use the revised preprint for contract rating periods that begin before July
1, 2021 and will be required to use the revised preprint for all state directed payment reviews for
contract rating periods that begin on or after July 1, 2021. This revised preprint includes more
information in tables and check-box formats to make completing the preprint easier and clearer.
Additionally, by including more information in the revised preprint, CMS hopes to reduce
processing time by reducing the quantity of follow-up questions during CMS review.
Technical Assistance
As noted earlier, CMS has already approved state directed payment arrangements in many states
and found that early discussions with states and technical assistance on completing the preprint
are beneficial for both states and CMS during the review process. We encourage states to reach
out early for technical assistance to expedite CMS’ review of state proposals. Please contact us at
StateDirectedPayment@cms.hhs.gov for technical assistance or questions. We look forward to
continuing our partnership with you to deliver on our shared goals of providing high quality and
sustainable healthcare to those who need it most.

Sincerely,

Anne Marie Costello
Acting Deputy Administrator and Director

12

Prior to December 14, 2020, 42 C.F.R. § 438.6(c)(2) required all contract arrangements that direct the managed
care plan’s expenditures under § 438.6(c)(1)(i) through (iii) to have prior written approval. The regulation was
amended by the Medicaid Program; Medicaid and Children’s Health Insurance Program (CHIP) Managed Care
Final Rule, which appeared in the Federal Register on November 13, 2020 (85 FR 72754).

